Citation Nr: 0839441	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  08-05 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an extension beyond the delimiting date of 
January 21, 2007, of the basic 10-year period of eligibility 
for receiving educational assistance under the provisions of 
Chapter 30, Title 38, United States Code (Montgomery GI 
Bill).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from October 1990 to January 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In April 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  At the hearing, the veteran submitted additional 
evidence accompanied by a waiver of his right to have this 
evidence initially considered by the RO. Accordingly, the 
Board will consider the evidence in the first instance.  
38 C.F.R. § 20.1304(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

At the April 2008 hearing, the veteran testified that he had 
subsequent service in the National Guard after his discharge 
from service in January 1997 during which time he claims to 
have served as a member of the Active Guard Reserve.  

Applicable law provides that an individual entitled to 
educational assistance under Chapter 30, Title 38, United 
States Code may use his or her entitlement for a period of 
time that generally expires at the end of the 10-year period 
beginning on the date of such individual's last discharge or 
release from active duty.  38 U.S.C.A. § 3031 (West 2002); 38 
C.F.R. § 21.7050(a) (2008).  As noted above, the veteran was 
discharged from active service on January 20, 1997.  He began 
receiving education benefits from January 1998 until December 
1999.  The period of eligibility for Chapter 30 benefits 
ended on January 21, 2007.  If, however, the veteran served 
an additional period of 90 days or more of continuous active 
service, he may be entitled to an extension of his delimiting 
date beyond January 21, 2007.   

During his hearing, he testified that he was a member of the 
Active Guard Reserve, which he contends should be deemed 
active duty service.  The veteran submitted a Report of 
Separation and Record of Service that showed he served in the 
Army National Guard of New Mexico from April 2000 to August 
2001.  This record is insufficient for verifying his claimed 
status as a member of the Active Guard Reserve.  On remand, 
the RO/AMC should verify the veteran's status during this 
period of duty.

Accordingly, the case is REMANDED for the following actions:

1.  Request verification through official 
sources of the complete dates of the 
veteran's claimed active duty in the 
Active Guard Reserve (AGR), while a 
member of the New Mexico Army National 
Guard from April 2000 to August 2001.  
Specifically, the type of service during 
this period of enlistment (i.e., whether 
it was active duty, active duty for 
training, or inactive duty training) 
should be requested, and whether the 
veteran served 90 consecutive days of 
active duty for the United States (versus 
full time service for the state of New 
Mexico) during this period.

Also, request a copy of the veteran's DD 
Form 214 from any period of AGR status 
duty, from appropriate sources.  Document 
all efforts made in connection with this 
request.

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




